DECISION AND JUDGMENT ENTRY
This case is before the court sua sponte. Appellant, Andrew Abbas, has filed a notice of appeal from an order denying his motion to disqualify the magistrate, for alleged bias, in this divorce case. This court finds that the order is presently not final and appealable, and therefore it cannot be appealed until the entire proceedings are concluded in the trial court. See R.C.2505.02 and Robinson v. Prudential Insurance (Jan. 19, 1999), Stark App. No. 1998CA00058, unreported, where the court states:
  "[T]he denial of a motion to disqualify [a magistrate] is not a final, appealable order. In re: Kimbler (1988),  44 Ohio App.3d 9, 540 N.E.2d 756. At the time appellant filed his notice of appeal, the rulings from which he was appealing were interlocutory and not final, appealable orders."
Accordingly, this appeal is ordered dismissed at appellant's costs.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
  _______________________________ Richard W. Knepper, P.J.
Sherck, J., Pietrykowski, J., CONCUR.